Citation Nr: 0409521	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-05 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date prior to June 30, 2000 for a 
total disability rating based on individual unemployability due to 
service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from April 1945 to 
October 1946.  

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (RO).  


FINDINGS OF FACT

1.  A claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected disability was 
received by VA on July 26, 2000.

2.  The evidence of record indicates that it is factually 
ascertainable that the veteran was unemployable on January 1, 
2000.


CONCLUSION OF LAW

The requirements for an effective date of January 1, 2000 for a 
total disability rating based on individual unemployability due to 
service-connected disability have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA have 
been satisfied with respect to the issue decided herein.  

In July 2003, the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish his claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the evidence 
that was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to identify 
the custodian of any records.  No additional evidence was received 
from the veteran.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Based on this record, 
the Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, because the issue in this 
case involves the issue of entitlement to an earlier effective 
date for a total disability rating, a current examination is not 
relevant.  The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and that 
there is sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence exists, 
and the veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issue decided herein.

The veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of Appeals 
for Veterans Claims (Court) decision in the case of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In this case, it was 
essentially held that the notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any adjudication of 
the claim.  Unfortunately, notice to the veteran was not done 
until later in the claims process.  However, the Court decision 
does not contain a remedy under such facts, and there appears to 
be no effective remedy available given these facts.  The VCAA 
provisions have been considered and complied with in this case.  
There is no indication that there is additional evidence to obtain 
or that there is additional notice that should be provided.  
Moreover, there has been a complete review of all of the evidence.  
As such, there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 383 (1993).  

Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the appellant.  Under the 
facts of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board concludes that any 
such error is harmless and does not prohibit consideration of the 
issue on appeal on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Pertinent law and regulations

A claim for a total rating is essentially a claim for an increased 
rating.  The law with regard to determining the effective date of 
an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is that 
the effective date of such award "shall not be earlier than the 
date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
"Date of receipt" generally means the date on which a claim, 
information, or evidence was received by VA.  38 C.F.R. § 3.1(r) 
(2003).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a 
higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit. 
38 C.F.R. § 3.1(p) (2003). Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim. However, 
the informal claim must identify the benefit sought. Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution. 
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt of 
the informal claim. 38 C.F.R. § 3.155 (2003).

The Court has made it clear that the question of when an increase 
in disability is factually ascertainable is answered by the Board 
based on the evidence in a veteran's VA claims folder.  "Evidence 
in a claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any award 
that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned where 
the schedular rating for the service-connected disability or 
disabilities is less than 100 percent when it is found that the 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered unemployable 
by the circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Marginal employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis, 
which includes, but is not limited to, employment in a protected 
environment such as a family business or sheltered workshop, when 
earned annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment and 
the reason for termination.  38 C.F.R. § 4.16(a).  


Analysis

The veteran contended in his May 2002 substantive appeal that the 
effective date for his total disability rating based on individual 
unemployability should be September 13, 1993 because that was the 
date that an increase in disability was factually ascertainable 
and his service-connected disabilities prevented him from securing 
or following substantially gainful employment.

The veteran's service-connected disabilities are heart disease, 60 
percent disabling beginning April 1994; concussion syndrome, 50 
percent disabling beginning in November 1993; and acne vulgaris, 
assigned a noncompensable evaluation beginning in March 1947.  

The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability was 
received on July 26, 2000.  According to the May 2001 rating 
decision, entitlement to individual unemployability was granted 
effective June 30, 2000 because that is the date that the veteran 
became too disabled to work.  

The Board has reviewed the record with an eye to determining 
whether the veteran filed what may be deemed to be a claim for a 
total rating on an earlier date.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  The Board notes that an October 
1999 rating decision granted service connection for heart disease, 
post myocardial infarction, and assigned a 100 percent evaluation 
effective September 13, 1993, with a 60 percent evaluation 
effective April 1, 1994, which was six months after hospital 
discharge.  According to a letter from the veteran received by VA 
in October 1999, he was satisfied with the favorable determination 
for heart disease and was withdrawing all issues on appeal.  The 
next correspondence received by VA from, or on behalf of, the 
veteran was the July 2000 claim for a total rating.  Accordingly, 
there is no evidence of record that the veteran filed a claim, 
either formal or informal, for entitlement to a total rating for 
compensation purposes based upon individual unemployability prior 
to this time.  

As noted above, the effective date of a grant of benefits is 
generally based on the date of filing of the claim or the date 
entitlement arose, whichever is later.  However, as discussed 
above, increased rating benefits, including total rating cases, 
may be granted up to one year before the date of claim if it is 
factually ascertainable that the disability existed.  Thus, in 
order to determine the effective date of a grant of a total 
rating, the Board must determine whether unemployability was 
factually demonstrated as shown by the evidence of record in the 
year prior to receipt of the veteran's claim, i.e., July 26, 1999.  

As previously referred to, the standard for unemployability is a 
subjective one and "unemployability" is considered synonymous with 
the inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Moreover, marginal employment, which means when a veteran's earned 
annual income is less than the poverty threshold for one person, 
as determined by the Census Bureau, is not considered 
substantially gainful employment.  For 1999 the poverty threshold 
was $8,501.  65 Fed. Reg. 79160 (2000).

The RO assigned a total rating effective June 30, 2000 as that was 
the day that the evidence of record indicates that the veteran 
completely stopped working.  However, in an August 2000 statement 
the veteran stated that for several years, he taught one course 
per quarter in mathematics and administered the mathematics 
program at Northeastern University, earning over $9500 in 1999, 
until he stopped teaching on December 31, 1999, because he could 
no longer continue teaching even one class due to his physical and 
mental condition.  After December 31, 1999, the veteran continued 
the administrative part of his job, for which he was paid $350 a 
month, until June 30, 2000, when he stopped all work due to his 
service-connected physical and mental problems.  

Consequently, although the veteran continued working from January 
1 to June 30, 2000, it was essentially part-time work for which he 
was paid the equivalent of $4200 a year, which is far below the 
poverty threshold for 1999 noted above.  In other words, the 
veteran was marginally employed beginning January 1, 2000, and 
marginal employment is not considered substantially gainful 
employment.  Since there is evidence of unemployability beginning 
on January 1, 2000, which is within a year of the date of claim in 
July 2000, the proper effective date for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability is January 1, 2000.  A date prior to 
January 1, 2000, for the grant of a total rating is not warranted 
because in 1999 the veteran was working as both a teacher and an 
administrator and was earning approximately $9500 a year, over 
$1000 more than the poverty threshold for 1999, even though he was 
not earning as much as he did when he worked full-time in 1993. 

Although the veteran contends that an effective date of September 
13, 1993 for entitlement to a total rating for compensation 
purposes based upon individual unemployability is warranted, the 
Board notes that as the veteran was in receipt of a total 
schedular rating for his service-connected heart disorder, 
entitlement to a total rating for compensation purposes based upon 
individual unemployability was precluded by 38 C.F.R. § 4.16.

Additionally, in response to the veteran's contention in his 
substantive appeal that he was only able to work 3-6 hours a week 
from September 13, 1993 thru December 31, 1999, the Board notes 
the holding in Faust v. West, 13 Vet. App. 342 (2000), which, in 
the context of a rating reduction, discussed the applicability of 
38 C.F.R. § 343(c)(1) and 4.16(a).  The Court held there that, 
where a veteran became employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation, i.e., one that 
provides annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
veteran actually worked and without regard to the veteran's earned 
annual income prior to his having been awarded a 100% rating based 
on individual unemployability, such employment constitutes, as a 
matter of law, a substantially gainful occupation and thus "actual 
employability."  Faust, 13 Vet. App. at 355.

Accordingly, an effective date of January 1, 2000 for a total 
rating for compensation purposes based upon individual 
unemployability is warranted.



ORDER

An effective date of January 1, 2000 for a total disability rating 
based on individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



